NUMBER 13-14-00313-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                             IN RE SCOTT SAMUEL MEYER


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                Before Justices Rodriguez, Garza and Benavides
                       Memorandum Opinion Per Curiam1

        Relator, Scott Samuel Meyer, proceeding pro se, filed a petition for writ of

mandamus in the above cause on June 5, 2014 seeking to obtain specified documents

from the appellate record. This Court previously affirmed appellant’s conviction for theft

after appellant’s appellate counsel filed an Anders brief and appellant filed a pro se brief

and two subsequent amended pro se briefs. See Meyer v. State, No. 13-13-00400-CR,

2014 WL 1878817, at **1–2 (Tex. App.—Corpus Christi May 8, 2014, no pet.); see also



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Anders v. California, 386 U.S. 738 (1967). In that cause, appellant had filed a motion to

obtain the record for purposes of preparing his pro se brief. This Court directed the trial

court to allow appellant to examine the appellate record, and the clerk and reporter

certified to this Court that full and complete copies of the records were provided to

appellant in accordance with our directive.

       In this original proceeding, appellant alleges that the record from his appeal failed

to include a pro se motion to dismiss for want of jurisdiction and a pro se petition for writ

of habeas corpus that he allegedly filed with the trial court on or about January 31, 2013.

The record in the appeal does not contain these documents and indicates that, at that

time, appellant was represented by appointed counsel.

       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

       A remedy at law, though it technically exists, "may nevertheless be so uncertain,

tedious, burdensome, slow, inconvenient, inappropriate, or ineffective as to be deemed

inadequate." Greenwell v. Ct. of App. for the Thirteenth Jud. Dist., 159 S.W.3d 645, 648–

49 (Tex. Crim. App. 2005) (orig. proceeding). The act sought to be compelled must be a

ministerial act that does not involve a discretionary or judicial decision. State ex rel.

Young, 236 S.W.3d at 210. The ministerial-act requirement is satisfied if the relator can

show a clear right to the relief sought. In re State ex rel. Weeks, 391 S.W.3d at 122. A



                                              2
clear right to relief is shown when the facts and circumstances dictate but one rational

decision "under unequivocal, well-settled (i.e., from extant statutory, constitutional, or

case law sources), and clearly controlling legal principles." Bowen v. Carnes, 343 S.W.3d
805, 810 n.6 (Tex. Crim. App. 2011); see In re State ex rel. Weeks, 391 S.W.3d at 122.

       It is relator’s burden to properly request and show entitlement to mandamus relief.

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Relator’s petition fails to

include a record or appendix, or any supporting documentation indicating that the

appellate record was incomplete.      Moreover, at the time that the allegedly missing

documents were filed, appellant was appointed by counsel and thus was not entitled to

hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.




                                             3
2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.1995).          Accordingly,

relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).




                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and file the
10th day of June, 2014.




                                            4